Citation Nr: 1313385	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  05-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar degenerative disc and joint disease, status post discectomy.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity for the period prior to July 21, 2011, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2009, the Board remanded these matters to the RO to schedule the Veteran for a hearing before a Member of the Board at the RO, as was requested by the Veteran in his June 2007 substantive appeal.  In a March 2010 written correspondence, the Veteran indicated that he no longer wanted a hearing and to forward his case to the Board for a decision.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In July 2011, the Board remanded the matters listed above, as well as the issues of entitlement to service connection for a cervical spine disability and right shoulder disability, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In September 2012, the AMC granted an increased, 40 percent rating for radiculopathy of the right lower extremity, effective July 21, 2011.  In January 2013, the AMC awarded service connection for cervical degenerative disc disease and radiculopathy of the right upper extremity.  The case was returned to the Board later that month.  

As the benefits sought regarding the cervical spine and right shoulder have been granted, these claims are no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).  With regard to the 40 percent rating awarded to radiculopathy of the left lower extremity, this does not represent a full grant of benefits sought on appeal.  Thus, this issue remains pending before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

For reasons discussed below, the issues remaining on appeal are once again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.

The issues of (1) entitlement to service connection for hypertension as secondary to diabetes mellitus; (2) entitlement to service connection for coronary artery disease as due to herbicide exposure; (3) entitlement to service connection for radiculopathy of the left lower extremity as secondary to thoracolumbar degenerative disc and joint disease; and, (4) entitlement to an effective date earlier than September 8, 2011 for radiculopathy of the right upper extremity, were raised by the Veteran's accredited representative in a March 2013 written brief submitted to the Board.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

The Board regrets further delay to the issues remaining on appeal.  Unfortunately, review of the file reveals relevant, outstanding medical evidence that must be obtained prior to a determination being issued.  

The Board noted in its July 2011 remand that the Veteran identified a private neurosurgeon, Dr. R.K., who was treating him in a September 2010 letter.  On remand, the Veteran was asked to provide authorization to enable VA to obtain treatment records from Dr. R.K.  Such request was made in an August 2011 letter to the Veteran, but he did not respond.  Additional VA outpatient records have been associated with the claims file since the July 2011 remand.  These records indicate that the Veteran was seeing Dr. R.K., as well as other neurosurgeons at Carolina Neurosurgery in Greensboro, North Carolina, in the latter half of 2010 through a fee-basis agreement approved by VA.  

It is not clear whether any records associated with this fee-basis treatment have been associated with the Veteran's VA medical records.  No specific request for these records has been made, however.  Given that records within VA's control are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, the Board finds a remand is necessary to make reasonable efforts to obtain any records from non-VA providers that may have been providing fee-basis treatment for the Veteran's thoracolumbar spine disability, including records from Carolina Neurosurgery in Greensboro, North Carolina.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  If individual authorization is necessary to obtain these records, the RO/AMC should notify the Veteran and request that he either provide the records himself or submit appropriate authorization such that VA can obtain these records.  Additionally, the RO/AMC should also obtain any relevant, outstanding VA treatment records dated since September 2011 from the VA Medical Center (VAMC) in Columbia, South Carolina.  See id.  

With regard to the claim for a TDIU, the Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed for and was denied entitlement to a TDIU by a January 2007 rating decision.  Thereafter, in a June 2007 substantive appeal, the Veteran re-raised the issue of being unable to work due, in part, to his service-connected thoracolumbar spine and right lower extremity disabilities.  Given this, the RO should develop a claim for TDIU in accordance with Rice.  To the extent that the percentage requirements for a TDIU under the provisions of 4.16(a) may not be met at various times during this appeal, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as necessary.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Columbia VAMC dated since September 2011.  All records/responses received should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Obtain any records from non-VA providers that may have been providing fee-basis treatment for the Veteran's thoracolumbar spine disability, including records from Carolina Neurosurgery in Greensboro, North Carolina.  If individual authorization is necessary to obtain these records, notify the Veteran of this and request that he either provide the records himself or submit appropriate authorization such that VA can obtain these records.  

If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Consider whether the Veteran is entitled to TDIU at any time during this appeal based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As necessary, the RO/AMC should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO/AMC may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.  Appropriate notice and development should be undertaken with regard to this issue.

4.  Upon completion of the above requested development and any additional development deemed appropriate, to include additional examination if needed, readjudicate the issues on appeal.  All applicable laws, regulations, and theories of entitlement should also be considered, as well as any evidence received since the December 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



